ITEMID: 001-82736
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TIBERNEAC VASILE v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Nicolas Bratza
TEXT: 6. The applicant was born in 1921 and lives in Cupcini.
7. In 1949 the applicant’s parents were persecuted by the communist authorities. Their property was confiscated and they were exiled to Siberia.
8. In 1989 they were rehabilitated.
9. On an unspecified date in 2004 the applicant brought an action against the Edineţ Department of Finances, seeking compensation for the confiscation of his parents’ property.
10. On 24 March 2004 the Edineţ District Court ruled in favour of the applicant and ordered the defendant to pay him 97,000 Moldovan lei (MDL) (the equivalent of 6,284 euros (EUR) at the time). The judgment was not appealed against and after fifteen days it became final and enforceable.
11. On 6 May 2004 a Bailiff received the enforcement warrant.
12. On 28 January 2005 the Bailiff sent the enforcement warrant to the President of Edineţ County, without having enforced it.
13. The judgment of 24 March 2004 has not been enforced to date.
14. The relevant domestic law was set out in Prodan v. Moldova (no. 49806/99, ECHR 2004III (extracts)) and Popov v. Moldova (no. 1), (no. 74153/01, §§ 29-41, 18 January 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
